Citation Nr: 1622317	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for malaria, to include residuals thereof.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist ganglionectomy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active military service from December 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico

On April 5, 2016, the Veteran testified at Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran asserted that as a result of his service-connected right wrist disability, he is having problems with his left wrist due to the fact that he must now do everything with his left hand.  The issue of service connection for a left wrist disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.)



FINDINGS OF FACT

1.  The evidence does not show that the Veteran contracted malaria in service, or sustained any in-service injury or event that lead to malaria.  

2.  The Veteran is in receipt of the maximum schedular evaluation for impairment of the wrist, rated based on a limitation of motion.  

3.  The Veteran's right wrist symptoms are specifically contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  The Veteran does not have malaria, to include residuals thereof, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for an evaluation in excess of 10 percent for residuals of right wrist ganglionectomy have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.71a, Diagnostic Codes 5214, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  The rating issue addressed below stems from a disagreement with a downstream element, and as such, no additional notice is required with respect to the matter decided herein because the purpose that the notice is intended to serve has been fulfilled with respect to the claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the service connection matter decided herein, the Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim of service connection for malaria via a letter dated in September 2009, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, 19 Vet. App. 473.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.


Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's service treatment records (STRs), VA treatment records and examination reports, and statements from the Veteran.

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Veteran was provided with adequate VA examinations in November 2009 and April 2011.  The VA examiners reviewed the claims folder and conducted an examination of the Veteran that included range-of-motion findings.  The examination reports reflect that the examiners considered the Veteran's subjective complaints, as well as the DeLuca factors and the Veteran's occupational impairment.  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's service-connected right wrist disability in the context of the pertinent regulations.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for malaria under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  As will be discussed below, evidence establishing that an event, injury, or disease occurred in service or establishing that malaria manifested to a compensable degree within a year of discharge from service is lacking.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, certain tropical diseases, including malaria, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(b) (2015).

In August 2009, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, malaria.  The Veteran did not state when he was diagnosed with malaria or indicate any dates of treatment therefore.  In a September 2009 statement in support of claim, the Veteran reported that he had not been treated for his claimed disabilities because he did not like hospitals.  The Veteran requested that he be scheduled for a VA examination.  During his 2016 Board hearing, the Veteran reported that shortly before getting out of service, he returned to Puerto Rico and was sleeping in a tent when his left arm was attacked by mosquitoes.  He stated that afterwards, he began to feel very weak and was hospitalized for 15 days, during which time his pulse was recorded to be 112 and he was given 600,000 units of penicillin.  Regarding any current residuals related to the incident, the Veteran stated that he didn't know if they were related to malaria, but that he has high blood pressure and a dry mouth.

At the outset, the Board notes that a review of the Veteran's STRs is silent for complaints of or treatment related to malaria or a mosquito attack.  The Veteran's August 1957 separation examination report is also silent for any diagnosis of malaria in service.  The Veteran's chronological record of medical care does suggest that he was hospitalized in San Diego, California, in March 1956.  This period of hospitalization does not, however, correlate with the Veteran's report that he was in Puerto Rico when treated for malaria.  A September 3, 1957, service treatment entry shows that the Veteran had then presented with complaints of fever, headache, sore throat, cough and weakness.  It was noted that the Veteran had just returned to Puerto Rico from Brooklyn 10 days prior.  The treatment note does not mention any previous mosquito attack, but does record the Veteran's pulse as 112 and notes that he was given 600,000 units of penicillin daily.  The diagnosis was that of a common cold and the Veteran was discharged as fit for duty two days later.

Overall, the Board finds that although the Veteran has contended that he was attacked by mosquitos and hospitalized for 15 days for treatment of malaria while in Puerto Rico shortly before being discharged from service, his recollections are contradicted by the STRs.  Although the Board does not find any reason to believe that the Veteran has engaged in a direct misrepresentation of the facts, the Board does find that his contentions regarding his in-service malaria diagnosis/mosquito attack are more likely consistent with an inaccurate recollection.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The contemporaneous statements as to the Veteran's then-existing physical condition, such as the treatment record verifying that the Veteran was treated shortly after returning to Puerto Rico and was given 600,000 units of penicillin, but containing a diagnosis of a common cold (as opposed to the Veteran's current statements of memory or belief to prove the fact remembered or believed) are recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3) (noting that a statement of the declarant's then-existing state of mind (such as motive, intent, or plan) or emotional, sensory, or physical condition (such as mental feeling, pain, or bodily health), but not including a statement of memory or belief to prove the fact remembered or believed).  Therefore, the Board affords the STRs more evidentiary weight, when viewed in light of all the pertinent evidence, and finds it to be a credible and accurate account of his health during service.  

In view of the evidence, an in-service event, injury, or disease, including a mosquito attack and/or diagnosis of malaria, has not been shown.  Accordingly, regardless of whether the Veteran experiences a current disability and/or residuals symptoms that could conceivably be attributable to a previous diagnosis of malaria, the Veteran's claim of service connection must be denied as a crucial element of service connection has not been shown.  Davidson, supra (establishing service connection requires evidence of an in-service incurrence or aggravation of a disease or injury).  The Board also points out that there is no evidence to show that manifested to compensable degree within a year of service.  Thus, the provisions of 38 C.F.R. § 3.307 and 3.309 pertaining to presumptive service connection are not for application in this case.  In reaching the conclusion that the evidence fails to support a finding of service connection for malaria, to include residuals thereof, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because, however, the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).


III.  Disability Rating

The Veteran asserts that his post-operative residuals of his right wrist ganglionectomy have been more disabling than initially rated.  He contends that a rating in excess of 10 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's right wrist disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  Under DC 5215, a 10 percent disability evaluation represents the maximum schedular rating available for limitation of wrist motion, regardless of whether it is the major or minor wrist that is affected.  38 C.F.R. § 4.71a, DC 5215 (2015).  Specifically, a 10 percent rating is warranted where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  Id.  Consequently, the Veteran is not entitled to an increased evaluation under that DC, as he is currently evaluated as 10 percent disabled.

The Board notes that generally, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Where, however, as here, a disability has been rated at the maximum level provided by the limitation-of-motion DC under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (rejecting Secretary's argument that remand for consideration of functional loss of range of motion of a wrist due to pain was warranted where rating currently assigned for limitation of motion was maximum available under the applied DC); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).  

Moreover, the Board notes that on examination in November 2009, the Veteran's right wrist dorsiflexion flexion was recorded to be from 0 to 40 degrees; right palmar flexion was recorded to be from 0 to 35 degrees; right radial deviation was measured to be from 0 to 15 degrees; and right ulnar deviation was measured to be 0 to 25 degrees.  Pain was noted following repetitive motion.  Although these findings represent less than a full range of shoulder motion, see 38 C.F.R. § 4.71a, Plate I, they do not indicate that the Veteran's right wrist dorsiflexion is limited to less than 15 degrees or that his palmar flexion is limited in line with his forearm, the criteria for 10 percent evaluation for the wrist (major or minor) under DC 5215.  Thus, it is clear that the Veteran's service-connected residuals of his right wrist ganglionectomy have been rated based on the factors as described in Deluca, 8 Vet. App. at 206.  Indeed, in the January 2010 rating decision, the RO stated specifically that it was assigning a 10 percent rating based on function loss due to pain.

Further, at the time of an April 2011 VA examination, although the Veteran complained of stiffness and intermittent pain in his right hand, his right wrist dorsiflexion flexion was recorded to be from 0 to 20 degrees; right palmar flexion was recorded to be from 0 to 25 degrees; right radial deviation was measured to be from 0 to 5 degrees; and right ulnar deviation was measured to be 0 to 10 degrees.  Thus, based on the November 2009 and April 2011 range-of-motion findings, the Board finds that even if the DeLuca factors were for consideration in this case, the Veteran's symptoms of pain are properly rated at the currently assigned 10 percent disability level under DC 5205.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The only other DC applicable specifically to rating disabilities of the wrist is DC 5214, which pertains to ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214 (2015).  Here, the medical evidence of record does not show the Veteran to have ankylosis of the wrist.  Notably, when asked during his 2016 Board hearing whether he could bend his right wrist, he stated that he could move it, just not as well as he could before.  Accordingly, as demonstrated by the range-of-motion findings of record and the Veteran's own statements, the Veteran's right wrist does not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis is '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)  Therefore, the Board finds that the Veteran is not entitled to a higher evaluation under DC 5214.

Also potentially applicable in 38 C.F.R. § 4.73, DC 5308, which provides for a 20 percent rating for the major or minor wrist extremity where there is shown to be a "[m]oderately severe" injury to Muscle Group VIII affecting extension of the wrist, fingers, and thumb.  However, as there is no evidence to suggest that the Veteran has a moderately severe injury to the muscles affecting wrist extension, he does not satisfy the criteria for a rating in excess of 10 percent under DC 5308. 

In denying a rating in excess of 10 percent, the Board has considered the doctrine of reasonable doubt, as well as the Veteran's lay statements concerning the severity of his right wrist pain and functional limitations.  The rating criteria and applicable law and regulations, however, simply do not allow for a rating greater than 10 percent for the Veteran's service-connected residuals of his right wrist ganglionectomy.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015); see 38 C.F.R. § 4.71a, DCs 5214, 5215.

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are precisely described by the rating criteria.  In other words, the Veteran's right wrist ganglionectomy has resulted in residuals to include limitation of motion and pain and stiffness.  A review of the Veteran's VA treatment records fails to reveal symptomatology not contemplated by DC 5205 with application of 38 C.F.R. §§ 4.40, 4.45.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  


ORDER

Service connection for malaria, to include residuals thereof, is denied.

A disability rating greater than 10 percent for residuals of right wrist ganglionectomy is denied.


REMAND

As to the Veteran's claim of service connection for a low back disability, during his 2016 hearing, the Veteran stated that while stationed aboard a naval ship, he slipped and fell down the stairs.  He reported the onset of back pain after that incident, stating that his pain has worsened over the years.  He also reported treatment at a hospital in Puerto Rico after being discharged from service.  A review of the Veteran's STRs shows that in June 1957, he reported to sick call with complaints of low back pain.  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C.A § 5103A(d); McLendon, supra.  Accordingly, the Board finds that the claim of service connection for a low back disability must be remanded for the Veteran to be scheduled for a VA examination that addresses the nature and etiology of any current back disability manifested by the Veteran's reported back pain.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back disability or related symptoms since service.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include from the facility in Puerto Rico where he stated during the 2016 Board hearing that he received treatment after service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After any identified records have been obtain and associated with the claims folder, arrange for the Veteran to undergo VA examination in connection with his claim of service connection for residuals of a back injury. 

The claims folder must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examiner should then review the entire record, take a detailed history from the Veteran, and identify all current back disabilities of the lumbar spine.  As to any diagnosed disability related to the low back, the examiner should provide an opinion as to whether it is at least as likely as not that that disability is related to the Veteran's military service, to specifically include the any alleged injury sustained therein.  (The examiner should consider that the Veteran is competent to report on the circumstances surrounding the onset of his back pain and continuity of such symptom since that time.)

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


